DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 6-7 are allowed over the prior art of record.
	Regarding claim 1, 6-7, the prior art fails to disclose or make obvious a computer for predicting, in the captured image, a range to which damage spreads based on the specified damaged portion and design data associated with the construction, wherein the construction is a pavement surface of a road, a bridge or a tunnel, wherein the degree of overlap is determined by superimposing the captured image with the damaged portion, with members visible at a depth within a predetermined distance from the surface of the concrete when the surface of the concrete including the damage is seen through from the image capturing direction of the input image, wherein a combination of a line segment which indicates the damaged portion and the member in which a distance between the line segment and the member is less than a specific distance is extracted based on the degree of overlap, an angle between the line segment and the member of the combination is determined and the range to which the damage spreads is predicted based on the angle and the line segment, and in combination with the other recited limitations of claim 1, 6-7. Claim 2 is allowed by the virtue of dependency on the allowed claim 1.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430. The examiner can normally be reached M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2886                                                                                                                                                                                                        July 25, 2022